Citation Nr: 1325109	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  05-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
This matter was previously remanded by the Board in November 2008, March 2011, and July 2012.  


FINDINGS OF FACT

1.  The Veteran's active duty service involved riot control responsibilities in Detroit, Michigan and Washington, D.C.

2.  During such time, he was presented with events that involved actual or threatened death or serious injury, of a threat to the physical integrity of self or others.  

3.  A VA psychiatrist diagnosed the Veteran with PTSD related to traumatic events he experienced during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, manifested by PTSD, was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran alleges six stressors that result in current psychiatric disability:  (1) he was parachuting at jump school in December 1966 when his friend's parachute failed to open, presumably resulting in his death; (2) his entire company was killed in Vietnam while he was left behind in the United States; (3) he was sent to Detroit, Michigan, with the 82nd Airborne to quell race riots in 1967, where he allegedly shot one looter; (4) he was sent to Washington, D.C, with the 82nd Airborne to quell race riots in 1968, where he believes he shot and killed one looter while injuring two others; (5) he worked in a mock Vietnamese village while training at Fort Bragg, North Carolina, which made him feel as if he was really in Vietnam; and (6) he eventually became a drill instructor at Fort Bragg and was accidentally shot at by soldiers and nearly killed by hand grenades on two occasions.  

Previously, the Board determined that the Veteran either provided insufficient information to substantiate stressors (2), (5), and (6), or that they were otherwise incapable of being substantiated.  Most recently, in November 2012, the Department of Defense was unable to verify stressor (1).  It did, however, substantiate stressor (4), his participation in riot control activities in Washington, D.C. in 1968 with the 1st Brigade, 82nd Airborne Division.  Hence, there is credible supporting evidence that a claimed in-service PTSD stressor actually occurred.  

There is evidence both for and against the claim on the question of whether the Veteran is diagnosed with PTSD that is related to that stressor.  

For instance, the April 2013 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner acknowledged that the verified stressor of participating in riot control activities was sufficient to produce PTSD as the event involved actual or threatened death or serious injury, of a threat to the physical integrity of self or others.  In addition, he acknowledged that the Veteran had anxiety and difficulty falling or staying asleep.  The examiner found, however, that the Veteran did not persistently re-experience the event or avoid stimuli associated with the trauma or numbing of general responsiveness.  

VA outpatient treatment records, however, show long-standing treatment for PTSD.  For instance, a November 2000 record noted the Veteran reports of participating in race riots in Washington, D.C.  In addition, the record notes that he re-experienced the event through intrusive thoughts and nightmares.  He also reported efforts to avoid thoughts, feeling, or conversations associated with the trauma.  The pertinent Diagnostic and Statistical Manual (DSM) diagnosis was PTSD.  

In September 2004, his treating psychiatrist, Dr. R. C., stated that he treated the Veteran for PTSD, bipolar disorder, and alcohol dependence since 2000.  He was seen every two months for management of nightmares, flashbacks, insomnia, depression, and intrusive thoughts associated with Vietnam era experiences.  Later, in a May 2009 letter, the psychiatrist clarified that continuing treatment for PTSD was for PTSD symptoms related to his participation with riot control in Washington, D.C. with the 82nd Airborne Division in 1968.  

The Board affords the treating psychiatrist's statements significant probative weight and finds that they constitute sufficient medical evidence to establish a DSM-IV diagnosis of PTSD that is related to a verified in-service stressor.  There is no "treating physician" rule in the VA adjudication system, under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  

Nevertheless, the Board finds it significant that the treating physician followed the Veteran's mental health status for many years and during that time the Veteran maintained a diagnosis of PTSD.  On the other hand, the VA examiner who did not diagnose PTSD met with him on one occasion and did not have the benefit of treating him for many years.  Moreover, the VA examiner did not express any disagreement with the prior diagnoses of record.  

Accordingly, after affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for an acquired psychiatric disorder manifested by PTSD have been met.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for an acquired psychiatric disorder, manifested by PTSD, is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


